UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 97-4119

DAVID LAFAYETTE LAWRENCE,
Defendant-Appellant.

Appeal from the United States District Court for the
Western District of North Carolina, at Charlotte.
Terrence W. Boyle, District Judge.
(CR-95-191-3)

Submitted: October 20, 1997

Decided: November 26, 1997

Before ERVIN and WILKINS, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Jesse J. Waldon, Jr., Matthews, North Carolina, for Appellant. Mark
T. Calloway, United States Attorney, Brian L. Whisler, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Following a jury trial, David L. Lawrence was convicted on one
count of car jacking, 18 U.S.C.A. § 2119 (West Supp. 1997), and one
count of possession of a firearm during and in relation to a crime of
violence, 18 U.S.C.A. § 924(c)(1) (West Supp. 1997). He received a
168-month sentence on the car jacking count, and a consecutive sixty-
month sentence on the firearm count. Lawrence appeals, claiming that
the district court's conduct deprived him of a fair trial. Finding no
merit to his claim, we affirm.

Lawrence contends that the district court deprived him of a fair
trial by improperly questioning witnesses, including Lawrence him-
self. Generally, an appellant's claim that a trial court's questioning of
witnesses deprived him of a fair trial is reviewed for abuse of discre-
tion. See United States v. Castner, 50 F.3d 1267, 1272 (4th Cir.
1995). Because Lawrence failed to object during the trial to the
court's handling of the proceedings or to move for a mistrial, we
review the claim for plain error. See United States v. Gastiaburo, 16
F.3d 582, 589 (4th Cir. 1994). "Because we find no abuse of discre-
tion, however, we need not address [the defendant's] contentions
under the plain error standard." Castner, 50 F.3d at 1272.

Although a district court must remain impartial,"it nevertheless
may interrogate witnesses as necessary to ensure the proper develop-
ment of the facts." United States v. King, 119 F.3d 290, 294 (4th Cir.
1997); see also Fed. R. Evid. 614(b). Rule 611 of the Federal Rules
of Evidence allows the trial court reasonable control over the interro-
gation of witnesses to further the ascertainment of truth, avoid waste
of time, and shield witnesses from harassment.

Lawrence cites several examples during the trial where the district
court questioned witnesses. We have reviewed the transcript, how-
ever, and find that "the district court merely clarified witness testi-
mony and did not impose its own view of the evidence on the jury."
United States v. Wilson, 118 F.3d 228, 237 (4th Cir. 1997).

                     2
For example, Lawrence argues that during his cross-examination of
the victim, the court interrupted and conducted its own examination.
During the crime, the perpetrator stole several bags from the victim,
including a laundry bag. When defense counsel was questioning the
victim about how he knew the laundry bag he had identified during
direct examination actually belonged to him, the court continued the
questioning. Rather than exhibiting bias in favor of the prosecution,
the court's questions merely clarified why the victim thought the bag
was his. Similarly, the court's questions to other prosecution wit-
nesses were geared towards clarifying the facts.

Lawrence also contends that the trial court deprived him of a fair
trial by interrupting his direct testimony with questions. As with the
other witnesses, the court's questions to Lawrence were geared
towards developing the facts and ascertaining the truth. We find no
abuse of discretion.

Finally, Lawrence complains that, outside the jury's presence, the
court warned him and his mother to stop using body language or mak-
ing comments that expressed their opinions about a witness' testi-
mony. Furthermore, he contends that the court deprived him of a fair
trial by admonishing him during his direct testimony, but outside the
jury's presence, about the penalties for perjury. Lawrence does not
allege that the court's admonishments inhibited his testimony and we
fail to see how they influenced the jury when the judge made the
statements outside the jury's presence.

For these reasons, we affirm. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

AFFIRMED

                    3